DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 3/4/21 have been entered. Claims 1 and 5 have been amended. No claims have been added or cancelled.  
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wydeven (US 4,410,427) in view of Golden et al. (US 2006/0163150).
Regarding claims 1 and 13, Wydeven teaches a fluid filtering device (absorbent array) comprising a plurality of panels each having first and second opposing edges and third and fourth opposing edges (Wydeven fig. 5, 6, 8). The individual panels have corrugated fluting spanning a “front” surface of the panel opposite a “back” surface (Wydeven fig 5, 8, item 124; col. 5, ln. 20-26, 58-64) such that the fluting provides alternating arcuate channels and ridges from the first to the second opposing sides (Wydeven fig 5, 8). Further, the flat surface of the ‘back’ of one panel mates with the ridges of the panel below it to create a series of channels (Wydeven fig 5, 8 col. 5, ln. 20-26, 58-64). Finally, Wydeven teaches a wall ridge on two opposing sides, parallel to the corrugations of the fluting (Wydeven fig 12, item 340) or three sides, forming a single wall ridge which has a first section that extends parallel to a first arcuate Wydeven fig 8, items 240; col. 5, ln. 58 to col. 6, ln. 14).
Wydeven is silent with respect to the size of the channels and thus to the array being a microstructure. 
Wydeven and Gorden are related in the field of filters with corrugated fluting. Golden teaches corrugated fluting for filter media (Golden para 2) and gives the sizes of several standard fluting for use in filters, such as X fluting, which has an outer radius of 0.635 mm (635 µm) and an inner radius of 0.381 mm (381 µm) (Golden table A) which may be considered a ‘microstructure’. It would be obvious to one of ordinary skill in the art to utilize X-size fluting as the fluting of Wydeven as taught by Golden because it is a standard size utilized in filters. Further, as Wydeven shows the ‘walls’ as being no more than a fluting wide (e.g. fig 11, item 340), the wall ridge may also be considered a ‘microstructure.’
Regarding claim 4, Wydeven in view of Golden teaches the claimed microstructure filter array as above for claim 1. Wydeven further teaches enclosing the final microstructure panel with a flat panel (Wydeven fig 5, item 114). 
Regarding claim 5, Wydeven in view of Golden teaches the claimed microstructure filter array as above for claim 1. Wydeven further teaches sealing edges to prevent entry or exit of fluid not in the desired direction of flow (Wydeven col. 2, ln 45-50; col. 4, ln 42-36).
Regarding claim 7, Wydeven in view of Golden teaches the claimed microstructure filter array as above for claim 1. Wydeven teaches an embodiment where the filter is rollable, and may thus be considered flexible (Wydeven col. 3, ln 20-30; col. 4, ln 57-68).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wydeven in view of Golden, as applied to claim 1, above, and further in view of Boehrs et al. (US 8,357,219).
Regarding claim 2, Wydeven in view of Golden teaches the claimed microstructure filter array as above for claim 1.
Wydeven in view of Golden is silent with respect to the microstructure panels being arranged at an angle relative to a reference plane P that is perpendicular to the plurality of microstructure panels when the plurality of microstructure panels are vertically oriented.
Wydeven in view of Golden and Boehrs are related in the field of filters with arcuate channels. Boehrs teaches that the panels may be arranged vertically, and then slanted to be arranged at an angle A (Boehrs fig 6A, col. 11, ln 12-23) to provide a media pack which is arranged with a projection/receiver mating set up to inhibit the media pack being installed improperly (Boehrs fig 8; col 15, ln 24-39). It would be obvious to one of ordinary skill in the art to modify the microstructure filter array of Wydeven in view of Golden to be slanted to an angle A as taught by Boehrs because this would provide the filter array with the additional benefit of inhibiting improper installation of the filter media.
Regarding claim 3, Wydeven in view of Golden teaches the claimed microstructure filter array as above for claim 1. 
Wydeven in view of Golden is silent with respect to the claimed enclosing microstructure panel placed over the plurality of microstructure panels with arcuate capillary ridges and channels.
Wydeven in view of Golden and Boehrs are related in the field of filters with arcuate channels. Boehrs teaches that the stacked microstructure array may be placed within an enclosing Boehrs col. 15, ln 42-64; fig 12, item 420). It would be obvious to one of ordinary skill in the art to modify the filter stack of Wydeven in view of Golden to have the flat encasing of Boehrs because this would allow the filter stack to be assembled into an interchangeable cartridge.
Regarding claim 6, Wydeven in view of Golden teaches the claimed microstructure filter array as above for claim 1.
Wydeven in view of Golden is silent with respect to the claimed tapering of capillary ridges.
Wydeven in view of Golden and Boehrs are related in the field of filters with arcuate channels. Boehrs further teaches that the edges of the panels may be folded and creased along specific ridges and troughs to allow for better sitting and stacking of the panels, as opposed to circularly wound rolls (Boehrs col. 9, ln. 34 to col. 10, ln. 24). This creasing and folding of ridges that become the edge of panels may be considered ‘tapered from the second edge to the first edge’. Further the claim limitation reciting “to compensate for forces exerted on the fluid due to gravity” is intended use of the claimed structure. As Boehrs has the claimed structure, it would be expected to behave in the same way, such as by ‘compensating for forces exerted on the fluid due to gravity.” It would be obvious to one of ordinary skill in the art to crease and fold the ridges of Wydeven in view of Golden as taught by Boehrs because this would allow for better stacking of flat panels.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wydeven in view of Golden as applied to claim 1 above, and further in view of Bhushan et al. (US 2015/0336360).
Regarding claim 8, Wydeven in view of Golden teaches a filter array as above for claim 1.
Wydeven in view of Golden is silent with respect to the capillary ridges and front surfaces being coated with nano-structures which enhance capillary action.
Wydeven in view of Golden and Bhushan are related in the field of fluid transport microstructures. Bhushan teaches Bhushan teaches a microstructure (Bhushan para [0041]) with a nano-structure disposed on the microstructure (Bhushan para [0041]). These nano-structure prevent liquid from filling the valley between the microstructures (Bhushan para [0045]) which in turn provides for a high water contact angle forming droplets such that water will "bounce" off the surface, that is, a non "sticky" surface for the water to interact with (Bhushan para [0005-0006]). It would be obvious to one of ordinary skill in the art to modify the capillaries of Wydeven in view of Golden with the addition of the nano-structures of Bhushan because this would provide a surface to which water will not stick, allowing for free movement of water through the capillary tubes.
Note that "enhance capillary action [... with respect to] panels with no nano-structure coating" is functional language. As the structure of Wydeven in view of Golden in view of Bhushan is the same as claimed, it would be expected to have the same enhancement of capillary action.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wydeven in view of Golden, as applied to claim 1, above, and further in view of Richardson (US 2014/0224658).
Regarding claims 9 and 10, Wydeven in view of Golden teaches the claimed microstructure filter array as above for claim 1.
Wydeven in view of Golden is silent with respect to the microstructure array having a plurality of cross-cut notches. 
Wydeven in view of Golden and Richardson are related in the field of stacked microstructure filters. Richardson then teaches that filter capillary ridges may have cross-cut notches figure 3 (Richardson fig 3, item 6; para [0057, 0090]) which, when combined with channels spaced progressively closer together (and thus, has a first width and a different second width of the rows), allows for the filter to catch larger particles ‘earlier’ and smaller particles ‘later’ (para [0060-0062]; fig 2, 3). It would be obvious to one of ordinary skill in the art to modify the capillary ridges and channels of Wydeven in view of Golden with the cross-cut notches and different spacing of channels as taught by Richardson because this would allow for progressive filtering of differently sized particles. 
Regarding claim 11, Wydeven in view of Golden teaches the claimed microstructure filter array as above for claim 1.
Wydeven in view of Golden is silent with respect to the first of two rows of the capillary ridges is offset from the second of the two rows such that the capillary ridges in the first of the two rows are disposed in the spaces between the capillary ridges of the second of the two rows.
Wydeven in view of Golden and Richardson are related in the field of stacked microstructure filters. Richardson teaches that the capillary ridges may be offset such that when .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wydeven in view of Golden in further view of Richardson (US 2014/0224658) as applied to claim 10, above, and further in view of Johnston et al. (US 2003/0104170).
Regarding claim 12, Wydeven in view of Golden in further view of Richardson teaches a filter array as above for claim 10.
Wydeven in view of Golden in further view of Richardson does not teach an embodiment where one row of capillary ridges is offset from and extends into the space of a second row of capillary ridges. 
Wydeven in view of Golden in further view of Richardson and Johnston are related in the field of filters. Johnston teaches having secondary channels within (and thus capillary walls within) at least some main channels as this aids in spontaneous wicking and transport of the fluid along open channels (Johnston para [0064]). It would be obvious to one of ordinary skill in the art to modify the channels of Wydeven in view of Golden in further view of Richardson with the inclusion of secondary channels because this would improve Wydeven in view of Golden in further view of Richardson’s ability to wick and spontaneously transport fluid along open channels.
Response to Arguments
Applicant’s amendments to the present claims have overcome the prior 112(b) rejection and the 102(a)(1) rejection over Boehrs et al. US 8,357,219.
As was noted during the Interview, further search and consideration of the finalized amendments would occur. During which, the Examiner determined that the 103 rejection over Wydeven in view of Golden was proper to maintain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/23/21